                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                   FRANKFORT

COMMONWEALTH OF KENTUCKY,
ex. rel. ANDY BESHEAR, ATTORNEY
GENERAL,                                             CIVIL ACTION NO. 3:18-cv-00010-GFVT
                                                        (Removal from Commonwealth of
               Plaintiff,                          Kentucky, Jefferson Circuit Court, Civil
v.                                                           Action No. 18-CI-001013)

MCKESSON CORPORATION


               Defendant.



                            PLAINTIFF’S NOTICE OF REMAND
       In compliance with the Court’s Order of April 12, 2018, the Plaintiff, the Commonwealth

of Kentucky (“the Commonwealth”), hereby advises the Court that, subsequent to the transfer of

this case to MDL 2804, currently pending in the United States District Court for the Northern

District of Ohio, the parties reached agreement and on July 13, 2018, the MDL Court entered an

Order remanding this case back to the Franklin County, Kentucky Court. A copy of said Order is

attached hereto as Exhibit A.

                                           Respectfully submitted,

                                           ANDY BESHEAR
                                           ATTORNEY GENERAL


                                    By:    /s/ C. David Johnstone
                                           LeeAnne Applegate
                                           Elizabeth U. Natter
                                           Assistant Attorneys General
                                           Commonwealth of Kentucky
                                           Office of the Attorney General
                                           Office of Consumer Protection
                                              1
                                              1024 Capital Center Drive, Suite 200
                                              Frankfort, Kentucky 40601
                                              Elizabeth.Natter@ky.gov
                                              LeeAnne.Applegate@ky.gov
                                              (502) 696-5300

                                              Wesley W. Duke
                                              C. David Johnstone
                                              Brian C. Thomas
                                              Assistant Attorneys General
                                              Commonwealth of Kentucky
                                              Office of the Attorney General
                                              Office of Medicaid Fraud and Abuse Control
                                              1024 Capital Center Drive, Suite 200
                                              Frankfort, Kentucky 40601
                                              Wesley.Duke@ky.gov
                                              David.Johnstone@ky.gov
                                              BrianC.Thomas@ky.gov
                                              (502) 696-5300

                                              James D. Young
                                              Sarah A. Foster
                                              MORGAN & MORGAN
                                              76 S. Laura St., Suite 1100
                                              Jacksonville, FL 32202
                                              jyoung@forthepeople.com
                                              sarahfoster@forthepeople.com
                                              (904) 398-2722

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 17, 2018, I electronically filed a true and correct

copy of the foregoing Plaintiff’s Notice of Remand with the Clerk of the Court using the CM/ECF

system, which will send notification to all attorneys of record in this matter.



                                              /s/ C. David Johnstone




                                                  2
